DETAILED ACTION
Claims 1-10, 12-13, 17-18, and 20-25 are pending, and claims 1-8 and 21-25 are currently under review.
Claims 9-10, 12-13, 17-18, and 20 are withdrawn.
Claims 11, 14-16, and 19 are cancelled.
Claims 21-25 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/06/2022 has been entered.

Response to Amendment
The amendment filed 4/06/2022 has been entered.  Claims 1-10, 12-13, 17-18, and 20, and newly submitted claim(s) 21-25 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anelli et al. (US 2012/0199255) in view of Omura et al. (US 2004/0187971) and Kondo et al. (JPH08311551, machine translation referred to herein), and alternatively further in view of Peters et al. (US 2011/0259482).
Regarding claim 1, Anelli et al. discloses a method of making a steel pipe [abstract]; wherein said steel pipe have a composition as seen in table 1 below [0012-0037].  Anelli et al. further teaches that the steel can be manufactured by hot rolling, austenitizing at 900 to 1060 degrees C, quenching at a rate to achieve a martensite structure of greater than 95% using water at 30 degrees C in a particular embodiment, and tempering at 680 to 760 degrees C for up to about 4800 seconds to achieve greater than 90% tempered martensite [0059, 0211, 0223-0229, fig.1].  The examiner notes that the aforementioned steel composition, austenitizing temperature, and tempering parameters of Anelli et al. overlap with the instantly claimed parameters, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner further submits that one of ordinary skill would consider the quenching of Anelli et al. with water at 30 degrees C to meet the claimed limitation of “quenching below 100 degrees C” according to broadest reasonable interpretation because at least some part of the steel would reach the quenchant temperature of 30 degrees C.  Alternatively, Anelli et al. does not expressly teach cooling to below about 100 degrees C as claimed.  Peters et al. discloses a steel for well pipes having a similar microstructure made by hot forming, austenitizing, quenching, and tempering to form low-temperature microstructures [abstract]; wherein said quenching is specifically carried out to room temperature [abstract, 0006, 0023].  Thus, the examiner notes that the prior art includes all of the claimed limitations, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to modify the general method of Anelli et al. disclosed above by incorporating a specific consideration of quenching to room temperature as taught by Peters et al. and arrive at the predictable result of a steel processing method wherein the quenching parameters are specifically defined.
Anelli et al. does not expressly limit hot rolling and does not teach a forging ratio or austenitic grain size prior to quenching as claimed.  Kondo et al. discloses a similar tempered martensite steel for oil well applications [0006, 0042]; wherein a hot rolling reduction ratio of greater than 40% in order to minimize prior austenite grain sizes to as small as size 14, or approximately as small as 2.8 micrometers as determined by the examiner, to avoid anisotropy [0022, 0025, 0032, 0072, tables14-16].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Anelli et al. by specifying a hot rolling ratio as disclosed by Kondo et al. in order to minimize prior austenite grain sizes and avoid anisotropic properties as taught by Kondo et al.  The examiner notes that the overlap between the rolling ratio and austenite grain size overlap with the claimed forging ratio and austenite grain size.  See MPEP 2144.05(I).
Anelli et al. does not expressly teach the shape of a sucker rod as claimed.  Omura et al. discloses that low alloy, martensitic steels having good SSC resistance are useful for sucker rods [0001, 0009, 0097].  Anelli et al. further discloses that said martensitic steel has good SSC resistance for pipes in oil well applications [0003].  Therefore, it would have been obvious to utilize the low alloy, martensitic steel having good SCC resistance as disclosed by Anelli et al. for a sucker rods as expressly taught by Omura et al.  The examiner further notes that the specific shape of a sucker rod does not apparently influence any actual material processing parameters.  Accordingly, although the instant claims recite forming a sucker rod through hot rolling, the examiner submits that any order of processing steps (ie. any order of forming the specific shape of the sucker rod) is prima facie obvious absent a clear indication that said order is significant.  See MPEP 2144.04(IV)(C).  Thus, the processing of Anelli et al. is considered to meet the instant claim, wherein a shape of a sucker rod can reasonably be imparted at any step while still achieving the inventive concept of the prior art.
Anelli et al. does not expressly teach a time between austenitizing and quenching between 1 and 10 seconds (ie. starting quenching 1 to 10 seconds after austenitizing) as claimed.  However, the examiner submits that an overlapping time to start quenching would have been expected to be present in the disclosure of Anelli et al.  Specifically, Anelli et al. provides an exemplary CCT diagram, wherein it is expressly depicted that cooling must occur within approximately 10 seconds in order to form an entirely martensitic structure (ie. nose of the CCT diagram where bainite forms occurs at approximately 10 seconds) [fig.2].  Thus, since Anelli et al. discloses obtaining more than 95% martensite as stated above, one of ordinary skill would have recognized that quenching of the steel of Anelli et al. would have naturally been expected to occur within an overlapping time of within 10 seconds.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Anelli et al. (wt.%)
C
0.15 – 0.4
0.005 – 0.16
Mn
0.1 – 1
0.2 – 0.9
Cr
0.5 – 1.5
1.2 – 2.6
Si
0.2 – 0.35
0.1 – 0.5
Mo
0.1 – 1
0.8 – 1.2
Nb
0.01 – 0.05
0 – 0.03
Ti
0.005 – 0.03
0 – 0.02
B
0.0001 – 0.0025
0 – 0.002
Al
0.01 – 0.1
0.008 – 0.04
Fe
Balance
Balance


Regarding claims 2 and 4, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Anelli et al. discloses austenitizing at 900 to 1060 degrees C for up to 3600 seconds and tempering at 680 to 760 degrees C for up to 4800 seconds [0223-0229].  The examiner notes that the aforementioned heating parameters further overlap with the claimed austenitizing and tempering parameters such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).
Regarding claims 3 and 7-8, the aforementioned prior art discloses the method of claim 1 (see previous).  Anelli et al. further discloses inclusions of V of up to 0.12 weight percent, S in an amount of up to 0.01 weight percent, P in an amount of up to 0.02 weight percent, and N in an amount of up to 0.012 weight percent [0012-0037].  The examiner notes the disclosed composition of Anelli et al., which recites amounts with “about”, further overlaps with or is substantially close to the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Specifically, regarding the close C range in claim 8 of at least 0.2 weight percent C relative to the disclosed C amount of Anelli et al. of at most about 0.16 weight percent C, the examiner submits that “about 0.16% C” is substantially close to the claimed C range such that prima facie obviousness still exists because similar properties are expected to be present as will be explained further below in regards to claims 21-25.  See MPEP 2144.05(I).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Kondo et al. discloses a prior austenite grain size number of as small as 14, or approximately as small as 2.8 micrometers as determined by the examiner [tables 14-16].  The examiner notes that the overlap between the disclosed grain size range of Kondo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  Anelli et al. further teaches a cooling rate of greater than 20 degrees C per second [0224].  The examiner notes that the overlap between the disclosed cooling rate of Anelli et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 21-24, the aforementioned prior art discloses the method of claim 1 (see previous).  Anelli et al. further teaches that the steel achieves a yield strength of 90 to 112 ksi, a tensile strength of 100 to 113 ksi, and an impact energy of 250 J at -70 degrees C [0048-0053].  The examiner notes that the overlap between the disclosed mechanical properties of Anelli et al. and that of the instant claims is prima facie evidence of obviousness.  Regarding the impact energy values, the examiner notes that impact energy increases with temperature as one of ordinary skill would recognize that the amount of energy absorbed increases with temperature for steels.  Accordingly, the steel of Anelli et al. which can absorb 250 J at -70 degrees C would be expected to absorb more than 250 J at higher temperatures (ie. approximately 25 degrees C at room temperature), which as stated above overlaps with the instantly claimed ranges.
Regarding claim 25, the aforementioned prior art discloses the method of claim 1 (see previous).  Anelli et al. further teaches a final martensite grain size of smaller than 6 micrometers [0060].  The examiner notes that the overlap between the disclosed final martensite grain sizes of Anelli et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1-8 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JPH08311551, machine translation referred to herein) in view of Omura et al. (US 2004/0187971) and Peters et al. (US 2011/0259482).
Regarding claim 1, Kondo et al. discloses a method of manufacturing a steel tube having a composition as seen in table 2 below for oil well applications [0006, 0042]; wherein said method includes the steps of providing a steel having a composition as seen in table 1 below, hot working at a reduction ratio of greater than 40%, reheating at 850 to 1100 degrees C, quenching immediately after reheating at a cooling rate sufficient to obtain a low-temperature transformation structure of desirably entirely martensite, and then tempering at 550 degrees to the AC1 point [0019, 0070-0073, 0075-0076, 0080-0083].  The examiner considers the reheating of Kondo et al. to meet the claimed limitation of austenitization because austenite transformation would have been expected to occur at the reheating temperatures of Kondo et al. as would have been recognized by one of ordinary skill.  Kondo et al. further discloses a prior austenite grain size number (ie. prior to quenching) after reheating as small as 14, or approximately as small as 2.8 micrometers as determined by the examiner [tables14-16].  The examiner notes that the overlap between the forging ratio, heating parameters, and grain size of the instant claim vs. the reduction ratio, heating parameters, and grain size of Kondo et al. is prima facie evidence of obviousness.  See MPEP 2144.5(I).  
The examiner considers the disclosure of immediate quenching after austenitizing of Kondo et al. to overlap or be substantially close to the claimed limitation of a time between quenching and austenitizing of 1 to 10 seconds because both durations achieve the same effect of obtaining a desirable amount of martensite while avoiding other phases (pearlite, etc.) as would have been recognized by one of ordinary skill.  See MPEP 2144.05(I).  Specifically, the examiner submits that one of ordinary skill would have considered the scope of the term “immediate” to meet the claimed time of within 1 to 10 seconds absent concrete evidence to the contrary, especially because the same martensite structure is being achieved in both the immediate quenching of Kondo et al. and the quenching within 1 to 10 seconds of the instant claim.  
Alternatively, Kondo et al. further discloses that the austenitizing temperature can be held for a time period based on relationship (2) based on the temperature of reheating [0024, 0077-0079].  This austenitizing duration (ie. holding at a maximum austenitizing temperature) and immediate subsequent quenching overlaps with and is close to the instantly claimed range of 1 to 10 seconds as determined by the examiner, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As an example of said overlap, the examiner notes that austenitizing at a temperature within the ranges of Kondo et al. at 1005 degrees C for example results in an austenitizing duration of approximately 0.0024 to 0.22 hours or 8.8 to 795 seconds as determined by the examiner.  
Kondo et al. does not expressly teach the shape of a sucker rod as claimed.  Omura et al. discloses that low alloy, martensitic steels having good SSC resistance are useful for sucker rods [0001, 0009, 0097].  Kondo et al. further discloses that said martensitic steel has good SSC resistance for pipes in oil well applications [0001, 0006].  Therefore, it would have been obvious to utilize the low alloy, martensitic steel having good SCC resistance as disclosed by Kondo et al. for sucker rods as expressly taught by Omura et al.  The examiner notes that the specific shape of a sucker rod does not apparently influence any actual material processing parameters.  Accordingly, although the instant claims recite forming a sucker rod through hot rolling, the examiner submits that any order of processing steps (ie. any order of forming the specific shape of the sucker rod) is prima facie obvious absent a clear indication that said order is significant.  See MPEP 2144.04(IV)(C).  Thus, the processing of Kondo et al. is considered to meet the instant claim, wherein a shape of a sucker rod can reasonably be imparted at any step while still achieving the inventive concept of the prior art.
As stated previously, Kondo et al. teaches quenching at a rate sufficient to form low-temperature transformation structures which is desirably entirely martesnite [0081]; however, Kondo et al. does not expressly teach cooling to below about 100 degrees C to form martensite and tempering to specifically form at least 90% tempered martensite as claimed.  Peters et al. discloses a steel for well pipes made by hot forming, austenitizing, quenching, and tempering to form low-temperature microstructures [abstract]; wherein said quenching is specifically carried out to room temperature at a rate of 60 to 500 degrees K per second to form a greater than 95% martensite, and subsequent tempering in order to temper said martensite such that desirable toughness properties can be achieved [abstract, 0006, 0023].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kondo et al. by performing quenching to room temperature as disclosed by Peters et al. to form greater than 95% martensite and subsequently temper said martensite structure such that a desirable combination of mechanical properties can be obtained.  
Alternatively, although Kondo et al. does not expressly teach the claimed amount of tempered martensite, the examiner submits that overlapping amounts of tempered martensite would have also naturally flowed from the disclosure of Kondo et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  As would have been recognized by one of ordinary skill, the examiner submits that the amount of tempered martensite in the claimed steel is affected by an initial martensite amount and the subsequent tempering step, which is disclosed to be performed at 565 to AC1 point [0058].  As explained above, Kondo et al. already discloses a microstructure of entirely martensite.  Kondo et al. also discloses overlapping tempering temperatures at 550 degrees to the AC1 point [0083].  Accordingly, one of ordinary skill would have expected the steel of Kondo et al., which has an identical initial martensitic structure which undergoes overlapping tempering parameters, to similarly achieve an overlapping ratio of tempered martensite absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Kondo et al. (wt.%)
C
0.15 – 0.4
0.2 – 0.5
Mn
0.1 – 1
0.1 – 1.5
Cr
0.5 – 1.5
0.1 – 1.5
Si
0.2 – 0.35
0.1 – 1.5
Mo
0.1 – 1
0.1 – 1.5
Nb
0.01 – 0.05
0.005 – 0.5
Ti
0.005 – 0.03
0.005 – 0.5
B
0.0001 – 0.0025
0.0001 – 0.01
Al
0.01 – 0.1
0.005 – 0.5
Fe
Balance
Balance


Regarding claims 2 and 4, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Kondo et al. discloses reheating at 850 to 1100 degrees C and tempering at 550 degrees to the AC1 point [0070-0073, 0075-0076, 0080-0083].  The examiner notes that the aforementioned heating parameters further overlap with the claimed austenitizing and tempering parameters such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).
Regarding claims 3 and 7-8, the aforementioned prior art discloses the method of claim 1 (see previous).  Kondo et al. further discloses inclusions of V of up to 0.5 weight percent, S in an amount of up to 0.05 weight percent, P in an amount of up to 0.01 weight percent, and N in an amount of up to 0.01 weight percent [0042].  The examiner notes that the further overlap between the aforementioned steel composition of Kondo et al. and that as claimed is further prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Kondo et al. discloses a prior austenite grain size number of as small as 14, or approximately as small as 2.8 micrometers as determined by the examiner [tables 14-16].  The examiner notes that the overlap between the disclosed grain size range of Kondo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Peters et al. discloses a cooling rate of 60 to 500 degrees K per second (see previous).  The examiner notes that the overlap between the disclosed cooling rates of the aforementioned prior art and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 21-22, the aforementioned prior art discloses the method of claim 1 (see previous).  Kondo et al. further discloses exemplary yield and tensile strength ranges of approximately 80 to 100 kgf/mm2 (114 to 142 ksi) and 88 to 105 kgf/mm2 (125 to 149 ksi), respectively [tables7-18].  The examiner notes that the overlap between the yield and tensile strength ranges of Kondo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 1 (see previous).  Kondo et al. discloses yield and tensile strength ranges as discussed above.  Kondo et al. further discloses achieving good toughness values [0086, 0088]; however, Kondo et al. does not expressly teach charpy impact values as claimed.  However, the examiner submits that overlapping values of charpy impact toughness would have naturally flowed from the steel of Kondo et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Specifically, Kondo et al. discloses an overlapping steel composition and overlapping processing parameters as explained above (ie. claim1), such that similar overlapping mechanical properties would have been expected to be present or would have naturally flowed.  The examiner’s position is further bolstered by the identical tempered martensite microstructure of Kondo et al. and overlapping grain size of Kondo et al. (as will be explained below), such that one of ordinary skill would recognize that a steel having an overlapping composition and microstructure would be expected to have overlapping similar mechanical properties.
Regarding claim 25, the aforementioned prior art discloses the method of claim 1 (see previous).  Kondo et al. does not expressly teach a final average grain size as claimed.  However, since Kondo et al. discloses an overlapping steel composition, overlapping processing parameters, and an overlapping initial prior austenite grain size as explained in the above sections, an overlapping final grain size of 5 micrometers or less would accordingly be expected to be present or would have naturally flowed absent concrete evidence to the contrary.  The examiner’s position is further bolstered by applicants’ own disclosure which states that the tempering does not modify prior austenite grain size [0029 spec.].  Furthermore, one of ordinary skill would recognize that quenching to martensite further does not coarsen grain sizes due to high cooling rates.  In view of these considerations, one of ordinary skill would understand that the steel of Kondo et al. having a prior austenite grain size of as small as 2.8 micrometers (stated above), which is further quenched (which does not coarsen grains) and tempered (which does not coarsen grains), would have a final grain size of as small as 2.8 micrometers, which overlaps with the instant claim.  See MPEP 2144.05(I).

Response to Arguments
The previous rejections relying upon Kobayashi et al. have been considered and are withdrawn.
Applicant's arguments, filed 4/06/2022, regarding the rejections over Kondo et al. and Peters et al. have been fully considered but they are not persuasive.
Applicant first argues against the combination of Kondo et al. and Peters et al. because Peters et al. teaches that heat treatment is crucial to the inventive concept of Peters et al. such that it would not have been obvious to utilize the hot rolling of Kondo et al. in Peters et al.  In response, the examiner first notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated in the previous rejection sections, the reliance upon Peters et al. is merely to establish the obviousness of further specifying quenching parameters of Kondo et al. by specifically quenching to room temperature as taught by Peters et al., wherein this feature is disclosed by Peters et al. to be helpful in achieving the desired martensitic structure.  
The examiner further notes that the “crucial” heat treatment in [0028-0031] of Peters et al. pertains to the tempering parameters, not a previous hot rolling.  Thus, these passages have no bearing on hot rolling parameters, contrary to applicants’ allegations.  Even if these passages did pertain to hot rolling, which the examiner does not acquiesce, the examiner still cannot concur with applicants.  Specifically, Peters et al. merely teaches that a “crucial” heat treatment is a “heat treatment that is suited to the material so that the structure [martensite] can be produced…” [0031].  This does not preclude the processing of Kondo et al. wherein martensite is already produced.  Rather, [0007] of Peters et al. further states that a crucial aspect is achieving a “fine initial microstructure” which, as stated above, is achieved by the high hot rolling reduction of Kondo et al.  In other words, the teachings of Peters et al. are actually line with the disclosure of Kondo et al., contrary to applicants’ allegations.  
Applicant further argues that there is no reasonable expectation of success in the combination of Kondo et al. and Peters et al.  However, both disclosures of Kondo et al. and Peters et al. are directed to achieving martensitic steels through control of austenitizing, quenching, and tempering parameters.  It is not apparent to the examiner as to how there is no reasonable expectation of success absent concrete reasoning to the contrary, which applicant has not provided.  Specifically, there is no indication that the hot rolling ratios of Kondo et al. would fundamentally alter the disclosure of Peters et al. such that the examiner cannot concur with applicants’ mere conclusory remarks.
Applicant then argues that the instant claims achieve unexpectedly advantageous results of toughness.  The examiner cannot concur.  As shown in the new rejections over Anelli et al. above, the claimed toughness values are not unexpected and clearly disclosed in the prior art.  Although applicant attempts to compare the results of the instant application to the properties disclosed in Peters et al., the examiner again notes that the reliance upon Peters et al. is merely to establish the obviousness of quenching to room temperature.  In other words, the steel properties of Peters et al. were never relied upon in the previous or current rejections, such that applicants’ arguments are moot.  Applicants’ arguments are further moot over the disclosure of Kondo et al. which expressly teaches mechanical properties of yield and tensile strength that overlap with the instant claim.  
Applicant further argues that Kondo et al. does not teach the claimed forging ratio that obtains a prior austenite grain size of 5 micrometers or less.  The examiner cannot concur.  As expressly stated in the previous and current rejections, Kondo et al. expressly teaches hot rolling at a reduction of greater than 40%, which overlaps with the instantly claimed forging ratio and is prima facie obvious.  Kondo et al. further expressly teaches prior austenite grain sizes of as small as 2.8 microns, which also overlaps with the instantly claimed grain size range of less than 5 microns.  See MPEP 2144.05(I).  Thus, these claimed features are expressly disclosed in the prior art.
Applicant then argues that the disclosed grain size of Kondo et al. is not a grain size prior to quenching.  The examiner cannot concur.  It is noted that the tables of Kondo et al. expressly teach a prior austenite grain size upon further consideration and translation.  Furthermore, the hot rolling of Kondo et al. is expressly disclosed to achieve miniaturization of fine grain sizes [0072], wherein said grain sizes are not disclosed to coarsen and persist through austenitizing, quenching, and tempering [0030, 0034].  Accordingly, one of ordinary skill would further recognize that the final grain sizes of Kondo et al. also pertain to a size of the grains prior to quenching since Kondo et al. expressly teaches away from grain coarsening.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734